Case 2:13-cv-07740-KM-JAD Document 243 Filed 04/02/20 Page 1 of 3 PagelD: 27724

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

DOMINICK DEPALMA AND JOSEPH
LESZCZYNSKI, individually and on
behalf of all others similarly situated,

Civil Action No. 13-cv-07740

Plaintiff, | (PROPOSED) ORDER AND JUDGMENT
Vv.

THE SCOTTS COMPANY, LLC

Defendant.

 

 

This above-entitled matter came before the Court on Plaintiffs’ Unopposed Motion for

Approval of the Settlement of this Collective Action (the “Approval Motion’). Defendant does not

pa whe alaely wa ht ! Rwy
oppose entry of this Order and Judgment, q “ ol , =e he way { 1 WA I hR
ouvy ovtlealtuevisis, No hearing will be vequcred,
1. Based upon the Court’s review of the Approval Motion, Memorandum of Law

In Support of Plaintiffs’ Motion For Approval of The Settlement of This Action, the
Declaration of Jeffrey A. Klafter (“Klafter Decl.”) and Declaration of Harris Pogust, and all
other papers submitted in connection with Plaintiffs’ Approval Motion, the Court approves the
parties’ Collective Action Settlement Agreement attached as Exhibit A to the Klafter Decl.
(the “Settlement Agreement”) and “‘so orders” all of its terms, which are hereby incorporated
herein and shall be a part of the JUDGMENT in this matter.

2. The Court has carefully reviewed the Settlement Agreement. The Court finds
that the Settlement Agreement is fair and reasonable, is the product of arm’s-length
negotiations after contested litigation, and resolves bona fide disputes with respect to alleged
claims for overtime wages by Plaintiffs and the members of the Collective listed in Exhibit A

to the Settlement Agreement (“Collective Members”).

 
Case 2:13-cv-07740-KM-JAD Document 243 Filed 04/02/20 Page 2 of 3 PagelD: 27725

3. The Court approves the Notice attached as Exhibit B to the Settlement
Agreement that will accompany the checks sent to Plaintiffs and Collective Members by the
Settlement Administrator referenced below.

4. The attorneys’ fees and costs requested by Plaintiffs’ counsel in the amounts of
$750,000 (one-third of the Maximum Settlement Amount (as defined in the Settlement
Agreement)) plus reimbursement of expenses of $310,492.47 (which includes a $20,000 set
fee for settlement administration by the Third Party Administator), respectively, are
reasonable. The fee award requested by Plaintiffs’ counsel is justified by the extensive work
that they performed investigating the claims, conducting the litigation, engaging in discovery,
negotiating the settlement, and the risk they undertook in bringing the claims. The Court,
therefore, grants Plaintiffs’ request for attorneys’ fees and expenses and awards Plaintiffs’
Counsel $750,000 in attorneys’ fees and $310,492.47 in costs and expenses reasonably
expended litigating and resolving this lawsuit to be paid out of the Maximum Settlement
Amount in accordance with the terms of the Settlement Agreement, § 8.

5. The Court finds the requested Service Awards of $7,500 to each of Plaintiffs
Dominick DePalma and Joseph Leszczynski for the services they rendered to the collective in
initiating and assisting in the prosecution of this action to be reasonable. The Court, therefore,
grants Plaintiffs’ request for these Service Awards to be paid out of the Maximum Settlement
Amount in accordance with the terms of the Settlement Agreement, §7.

6. The parties shall abide by all terms of the Settlement Agreement.

7. This Action and all claims asserted by the Plaintiffs and the Collective Members
are hereby dismissed with prejudice on the terms set forth in the Settlement Agreement.

8. The clerk is ordered to enter this ORDER and JUDGMENT and close the case.

 
Case 2:13-cv-07740-KM-JAD Document 243 Filed 04/02/20 Page 3 of 3 PagelD: 27726

It is so ORDERED this Ze day of Amd, 2020.

ke by

Hon. Kevin McNulty ~
United States District Judge

 
